Citation Nr: 0510767	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-07 374	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine with subluxation of L4-L5, 
with thoracolumbar scoliosis, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1967 to June 1991.  

2.  On February 22, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals 
(Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2003).  

In March 2003, the veteran perfected an appeal of a decision 
to deny an increased rating for his service connected back 
disability, then evaluated as 10 percent disabling.  In 
October 2004, the Board remanded the case for additional 
development and re-adjudication.  By rating decision of 
January 2005, the appellant's 10 percent rating for DDD of 
the lumbar spine with subluxation of L4-L5, with 
thoracolumbar scoliosis, was increased to 20 percent, 
effective February 2003, and then increased to 40 percent, 
effective December 2004.  Thereafter, the appellant submitted 
a letter to VA indicating, in pertinent part, that he was 
satisfied with the results of his appeal.  He has thus been 
considered to have withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  




                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


